The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/21/2020 has been entered.


DETAILED ACTION
Claims 1, 4 and 8-22 are pending in the Claim Set filed 2/21/2020.
Claims 1, 8 and 9 have been amended.
Claims 2, 3, 5-7, 23 and 24 are cancelled.
Claims 12, 21 and 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 1, 4, 8-11 and 13-20 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Withdrawn Rejections
The Double Patenting rejection of claims 1-11 and 13-20 (provisionally rejected) on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of copending U.S. Patent Application No. 15/306159 
The rejection of claims 1-11 and 13-20 under 35 U.S.C. 103 as being unpatentable over Guo et al (Modulation of keratocyte phenotype by collagen fibril nanoarchitecture in membranes for corneal repair, Biomaterials, September 13 2013 Vol. 34, (2013) 9365-9372 (10/24/2016 IDS) [Guo] in view of Sacharoff (US2004/0115271, in IDS) [Sacharoff] is withdrawn in favor of the rejections as set forth below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 and 1/02/2020 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 8-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 8-11 and 13-20 are indefinite because they are either directly or indirectly dependent on cancelled claim 3. To further prosecution of instant application claims dependent on claim 3 will be examined as being dependent on independent claim 1 in the Claim Set filed 2/21/2020.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 8-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (Modulation of keratocyte phenotype by collagen fibril nanoarchitecture in membranes for corneal repair, Biomaterials, September 13 2013 Vol. 34, (2013) 9365-9372 (cited in IDS) [Guo] in view of Sacharoff (US2004/0115271, cited in IDS) [Sacharoff], Foster et al (USP 6258341) [Foster], Loftsson et al (Cyclodextrins and their pharmaceutical applications, International Journal of Pharmaceutics 329, p.1, 2007) [Loftsson] and Pinsky (US 20090169615) [Pinsky].

Regarding claims 1, 4, 8-11 and 13-20,
Guo teaches a composition comprising aligned fibrils comprising Type I collagen that have been vitrified. Guo teaches that the collagen fibrils preserved their native states during vitrification (Abstract; pages 9366, 9367; See entire document). Thus, Guo teaches a vitrified matrix gel that comprises Type I 
Guo differs from the claims in that the documents does teach that the composition comprising further comprises cycoldextrin as claimed.
However, Sacharoff, Foster, Loftsson and Pinsky, as a whole, cure the deficiencies. 
Sacharoff teaches a composition for application to corneal tissue comprising alpha, beta and gamma cyclodextrins ([0013-0014]; [0022-0023]) and collagen [0022] to achieve uniform hydration of corneal tissue ([0013]; See entire document), which reads on wherein the cyclodextrin comprises one or more of a cyclodextrin selected from the group consisting of: alpha-cyclodextrin, beta-cyclodextrin and/or gamma-cyclodextrin, as claimed in claim 1a). Notably, alpha, beta and gamma cyclodextrins inherently comprise a plurality of hydroxyl groups 
Foster teaches a composition comprising a mixture of a pharmaceutically-acceptable glassy matrix and at least one pharmacologically active material, e.g., analgesics, within the glassy matrix and exhibits a characteristic glass transition temperature (Tg) (Abstract; col.8, lns.5-52; See entire document). Further, Foster teaches suitable glass formers for use in the composition comprise cyclodextrins, such as 2-hydroxypropyl-β-cyclodextrin and collagen (col.11, lns.24-34; col.12, lns.25-54; col.13, lns.13-21) and collagen (col.13, lns.13-16). 

substituted with a different functional group or moiety and wherein the different functional group or moiety is a hydrophilic group. 
Furthermore, Pinsky teaches compositions and methods for administering collagen to a human subject have been developed. The collagen-containing lipid vesicles of the invention provide a delivery system for human collagen which eliminates problems associated with chemical and physical instability of the collagen as well as immune responses to non-human collagen (Abstract; See entire document). Also, Pinsky teaches that hydroxypropyl-beta-cyclodextrins have the ability to alter the physical, chemical, and biological properties of an associated guest compound through formation of the inclusion complex. This complex enhances the solubility, stability, and bioavailability of the guest compound so that the material can be isolated and used in a controlled delivery system ([0117]; [0118]. Further, 
Thus, Loftsson and Pinsky, as a whole, make obvious b) cyclodextrins of a) comprising a plurality of hydroxyl groups chemically substituted with a different functional group or moiety and wherein the different functional group or moiety is a hydrophilic group.
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed to provide a composition comprising aligned fibrils of a multilayered matrix gel comprising collage and cyclodextrins in view of the teachings of Guo, Sacharoff, Foster, Loftsson and Pinsky, as a whole. One skilled in the art would have been motivated to modify the composition as taught by Guo to further comprise cyclodextrin wherein the cyclodextrin comprises one or more of a cyclodextrin selected from the group consisting of: alpha-cyclodextrin, beta-cyclodextrin and/or gamma-cyclodextrin and the cyclodextrins of a) comprising a plurality of hydroxyl groups chemically substituted with a different functional group or moiety and wherein the different functional group or moiety is a hydrophilic group in view of Sacharoff, Foster, Loftsson and Pinsky, as a whole, in order to provide an composition comprising enhanced solubility, stability and bioavailability of collagen and a bioactive agent, e.g., indomethacin, to provide 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Guo, Sacharoff, Foster, Loftsson and Pinsky, as a whole.

Response to Arguments
Applicants argue that neither Guo and Sacharoff teach a composition comprising aligned collagen fibrils comprising cyclodextrins. As shown in the specification, including Figs. 11 and 14, the collagen fibrils are in an aligned state. The Examiner's offering of Sacharoff does not cure this deficiency. Regarding the presence of cyclodextrins, the Examiner offers Sacharoff for teaching what amounts to an ordinary eye drop formulation. In one possible embodiment, the drop contains a polymeric matrix, of hydrophilic polymers, such as a cyclodextrin, could be used for improving hydration of the cornea. There is no teaching why one of skill in the art would want to mix the solution of Sacharoff to a collagen solution mixing an eye drop with collagen and then vitrify it, because the only basis for using precise mixture of cyclodextrin and collagen that is then vitrified to make a superior corneal repair matrix can only be found in Applicants' own teachings.


Thus, all the claimed elements are known in the prior art and/or would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and one of ordinary skill in the art could have combined the elements as claimed by known methods as with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusions
No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626